            Case 1:21-cv-02734-VSB Document 5 Filed 05/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


   STEVEN LEES,
                                                    Civil Action No. 1:21-cv-02734-VSB
                      Plaintiff,

       v.

   TILRAY, INC., BRENDAN KENNEDY,
   CHRISTINE ST. CLARE, REBEKAH
   DOPP, MICHAEL AUERBACH, and
   SOREN SCHRODER,

                      Defendants.


                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Steven

Lees hereby voluntarily dismisses his claims in the above-captioned action (the “Action”).

Defendants have filed neither an answer nor a motion for summary judgment in the Action.



Dated: May 3, 2021                                       Respectfully submitted,

                                                         By: /s/ Joshua M. Lifshitz
                                                         Joshua M. Lifshitz
                                                         Email: jml@jlclasslaw.com
                                                         LIFSHITZ LAW FIRM, P.C.
                                                         1190 Broadway
                                                         Hewlett, New York 11557
                                                         Telephone: (516) 493-9780
                                                         Facsimile: (516) 280-7376

                                                         Attorneys for Plaintiff
